Citation Nr: 0024502	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-10 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for service connection for the residuals of a left 
orchiectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to May 
1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1998 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  Service connection for a left testicular disorder was 
last denied by the RO in a December 1995 rating action.  The 
veteran was notified of this action, submitted a notice of 
disagreement thereto, and a statement of the case was issued.  
However, he failed to file a timely appeal.

2.  Since the December 1995 decision denying service 
connection for a left testicular disorder, the additional 
evidence, not previously considered, is cumulative and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence submitted subsequent to the December 
1995 decision of the RO, which denied service connection for 
chronic left testicular disorder, is not new and material; 
thus, the claim for service connection for this disability is 
not reopened, and the December 1995 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a left testicular disorder was first 
denied by the RO in a June 1988 rating decision.  In a 
December 1995 rating decision, the RO again denied service 
connection for this disorder.  The veteran did not appeal 
either determination.  In such cases, it must first be 
determined whether or not new and material evidence has been 
submitted since the last rating decision, such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown 9 Vet. App. 
273 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence of record prior to the December 1995 RO decision 
included the service medical records that showed that the 
veteran was treated for left epididymo-orchitis in February 
1973.  While records of the treatment in service showed that 
this disorder was characterized as chronic at that time, on 
examination for separation from service no genitourinary 
abnormality was found.  A report of VA compensation 
examination, dated in May 1981, was also negative for a left 
testicular disorder.  Epididymitis was first noted of record 
in 1988.  Treatment records received in connection with the 
claim denied by the RO in December 1995 included reports of 
epididymitis, with atrophy of the left testicle.  

Evidence submitted in connection with the veteran's current 
application to reopen his claim includes reports from Lallie 
Kemp Medical Center, dated in February 1998, showing that the 
veteran underwent surgery for his atrophic left testicle.  
The left radical orchiectomy was performed, without 
complication.  These records do not include a medical opinion 
relating the testicular disorder to service.  

The evidence submitted by the veteran consists primarily of 
records of treatment many years after service that do not 
indicate in any way that the condition is service connected.  
Such evidence is not new and material evidence upon which the 
claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  
Moreover, for his claim to be well grounded, the veteran 
would have to submit competent medical evidence of causality 
between incidents of service and the disability for which he 
is claiming service connection.  Grivois v. Brown, 6 Vet. 
App. 136 (1994).  The same criteria apply to applications to 
reopen previously disallowed claims.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996).  

Under these circumstances, as new and material evidence has 
not been submitted, the claim is not reopened and must be 
denied.  


ORDER

The application to reopen a claim for service connection for 
a left testicle disorder is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

